Case: 20-10796-BAH Doc #: 22 Filed: 10/20/20 Desc: Main Document   Page 1 of 3




                       UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF NEW HAMPSHIRE

                              In Re: Traci Rusaw
                             Case No. 20-10796-BAH
                                  Chapter 13
                                    Debtor

                               MOTION TO DISMISS

           NOW COMES LAWRENCE P. SUMSKI, Trustee in the above-cited

     case, and Moves to Dismiss, stating as follows:

          1. The debtor’s proposed Plan is not feasible in that
     she testified at her Meeting of Creditors on October 15, 2020
     that the information presented on Schedules I and J is
     accurate, namely that she does not work and her current
     disposable income is in the shown amount of negative
     $1,003.00.

          2. The Plan uses arbitrary future high payments to pay
     the expected mortgage arrearage of nearly $50,000.00 over 36
     months, but unless circumstances change substantially that
     will not be possible.

          3. After discussion at the Meeting of Creditors, the
     undersigned agreed to put the hearing on the instant Motion
     off until January 8, 2021 to see if the debtor will be able
     to receive a mortgage modification or some other relief which
     will in fact make the Plan feasible.

          4. The debtor has failed to complete the required
     Affidavit of Debtor Regarding Domestic Support Obligations
     and Domicile, Equity, and Litigation Status.
Case: 20-10796-BAH Doc #: 22 Filed: 10/20/20 Desc: Main Document   Page 2 of 3




          5. The debtor has failed to provide the required § 341
     Meeting review documents, namely:

              •   to include in the Plan an allegation that she is
                  not required to file a return due to the lack of
                  taxable income

              •   proof of value of her real property

              •   proof of insurance on her real property

              •   the requisite number of pre-petition bank
                  statements, specifically for the period between
                  July 4, 2020 and September 4, 2020 for the Edward
                  Jones account, Santander account #1580, and
                  Santander account #2050

          6. The debtor has failed to make timely payments
     pursuant to the terms of her proffered Plan, causing an
     unreasonable delay which is prejudicial to creditors.

          7. Specifically, as of the date of this motion, the
     status of the plan payment obligation is as follows:

           Total Plan payments due                                 500.00

           Total Plan payments made                                __0.00

           Payment arrearage                                       500.00

           There have been no payments made.
Case: 20-10796-BAH Doc #: 22 Filed: 10/20/20 Desc: Main Document   Page 3 of 3




          WHEREFORE, the undersigned Chapter 13 Trustee Moves as
     follows:

           A.    That the case be Dismissed for cause pursuant
                 to § 1307.

           B.    For such other and further relief as may be just.

                                               Respectfully submitted,


     Dated:     October 20, 2020               /s/ Lawrence P. Sumski
                                               Lawrence P. Sumski
                                               Chapter 13 Trustee
                                               PO Box 329
                                               Manchester, NH 03105-0329
                                               (603) 626-8899
                                               ID# BNH01460
